Ryland, Judge.
In this case there is nothing upon the record for us to decide — mo bill of exceptions taken or appearing ; nor does it appear that any act or ruling of the court below was excepted to at the time by either party. It may be true, if the facts be as represented, that Wash was improperly admitted as a party; but even that error, if it occurred, could not have prejudiced the adverse party. This alleged error, however, is not saved; and there is no reason why this case should have been brought here.
Judgment affirmed;
the other judges concurring.